PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/789,838
Filing Date: 13 Feb 2020
Appellant(s): Kramer et al.



__________________
David H. Chervitz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 23, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 2018/0244926) in view of Sivik (US 2017/0211017) and Yu (US 2009/0144913).
Kramer teaches laundry detergents comprising zinc oxide particles surface treated with polymers of boronic acid, phosphonic acid, siloxane, silanol, phosphonate, carboxylate (paragraph 0037,0034). Kramer teaches the particles apply UV protection to the laundered fabric (paragraph 0037). Kramer teaches the zinc oxide particles are also coated with isocyanates, benzophenones, sulfonyazides, aryl azides, diazonium salts and oximes  (Table 1, paragraph 0042, 0046). Kramer teaches the zinc oxide particles are also coated with aluminum, titanium or silicon oxides  (paragraph 0032). Kramer teaches the functionalized zinc oxide particles are able to bind to the fabric to provide UV protection (paragraph 0029), which meets the claim limitation of modifying each surface of each zinc oxide particle, the quantity of the reactive group sufficient to bind the quantity of the modified zinc oxide to the carrier substrate. Kramer teaches mixing the treated zinc oxide particles with the detergent (paragraph 0037).

Sivik teaches laundry detergents conventionally comprise clays and fatty acids as fabric softeners (paragraphs 0185, 0238-0245), cationic scavenging agents such as dipalmethyl hydroxyethylammonium methosulfate (paragraph 0146). Sivik teaches the compositions may be provided in laundry detergents and in dryer sheet form (paragraph 0006). Sivik teaches combining all the components and mixing with rapid stirring, agitation and shear (paragraph 0379).
Yu teaches that washer and dryer sheets (paragraph 0026) can effectively be coated with detergent and fabric softeners by applying them by impregnation, spray coating and heated molten mixture (meets the claimed limitation of heated and free flowing as molten is a flowing state, paragraph 0038). Yu teaches thoroughly mixing detergents components before coating onto a sheet (paragraphs 0078,0079).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions of Kramer which contain surface modified zinc oxide particles by incorporating the heated and free flowing dipalmethyl hydroxyethylammonium methosulfate, fatty acids and clays and incorporating the compositions onto a carrier such as a dryer sheet because Sivik teaches the addition of fatty acids and clays as fabric softening agents and dipalmethyl hydroxyethylammonium methosulfate as cationic scavenging agents conventionally used for these benefits in laundry detergents and dryer sheets. It would have been obvious to apply the fabric care detergent compositions on a dryer sheet as it they are used to impart durable fabric benefits to laundry during conventional laundering cycles and would provide sustained 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dryer sheets of Kramer and Sivik by applying the detergent or fabric softener in a free flowing and heated with zinc oxide particles mixed and uniformly dispersed form as Yu teaches thoroughly mixing the melted components and other detergent ingredients and coating onto the substrate which provides an effective coating method for controlling the application onto the dryer sheet substrate. Using a known effective method to efficiently apply a fabric softening or detergent composition to a washer or dryer sheet is obvious as Yu teaches it is known to apply the composition in a heated and free flowing (molten form) to control the application on the sheet. Furthermore, after subjecting the coated dryer sheet to the heated temperatures in the dryer the composition again would become heated and free flowing as the purpose is for the contents to be transferred from the coating on the dryer sheet to the laundered garments. Furthermore, mixtures with uniformly disperse zinc oxide particles permit even application and equal distribution of components on the dryer sheet. Kramer and Sivik also invite the inclusion of mixing of detergent ingredients and agitation or rapid stirring, respectively which would produce uniform distribution of zinc oxide particles in the detergent. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 2018/0244926) in view of Sivik (US 2017/0211017) and Yu (US 2009/0144913) and further in view of Smets (US 2003/0228992).

Kramer, Sivik and Yu don’t teach adhesive coating.
Smets teaches laundry sheets (paragraph 0212) are coated with compositions comprising adhesive carrier polymers (paragraph 0120) which enhance the deposition (paragraph 0268) of the benefit agent onto the fabrics during laundering (paragraphs 0011,0014,0017,0063, 0237, claims 20 and 21). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Kramer, Sivik and Yu  by mixing the detergent components including the acid treated ZnO in the with the adhesive coating  carrier as Smets teaches this  coating causes the detergent benefit agent to have enhanced deposition on the fabric during the laundering and can be applied on a laundering sheet and the mixing process would be expected to coat all the materials being mixed including the acid treated ZnO. 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 2018/0244926) in view of Sivik (US 2017/0211017), Yu (US 2009/0144913) and Moran (US 2014/0148741).
Kramer teaches laundry detergents comprising zinc oxide particles surface treated with polymers of boronic acid, phosphonic acid, siloxane, silanol, phosphonate, carboxylate (paragraph 0031-0034, 0036-0037, claims 1-6). Kramer teaches the particles apply UV protection to the laundered fabric (paragraph 0032). Kramer teaches mixing the treated zinc oxide particles with the detergent (paragraph 0037).

Sivik teaches laundry detergents conventionally comprise clays and fatty acids as fabric softeners (paragraphs 0185, 0238-0245), cationic scavenging agents such as dipalmethyl hydroxyethylammonium methosulfate (paragraph 0146). Sivik teaches the compositions may be provided in laundry detergents and in dryer sheet form (paragraph 0006). Sivik teaches combining all the components and mixing with rapid stirring, agitation and shear (paragraph 0379).
Yu teaches that washer and dryer sheets (paragraph 0026) can effectively be coated with detergent and fabric softeners by applying them by impregnation, spray coating and heated molten mixture (meets the claimed limitation of heated and free flowing as molten is a flowing state, paragraph 0038). Yu teaches thoroughly mixing detergents components before coating onto a sheet (paragraphs 0078,0079).
Moran teaches it is known to use washing machine/dryer sheets loaded with laundry detergents, fabric softeners and garment treatments into the wash cycle and then transfer them into the dryer (paragraph 0104-0105).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions of Kramer which contain surface modified zinc oxide particles by incorporating the heated and free flowing dipalmethyl hydroxyethylammonium methosulfate, fatty acids and clays and incorporating the compositions onto a carrier such as a washing machine/dryer sheet because Sivik teaches the addition of fatty acids and clays as fabric softening agents and dipalmethyl 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dryer sheets of Kramer and Sivik by applying the detergent or fabric softener in a free flowing and heated form as Yu teaches this provides an effective coating method for controlling the application onto the dryer sheet substrate. Using a known effective method to efficiently apply a fabric softening or detergent composition to a washer or dryer sheet is obvious as Yu teaches it is known to apply the composition in a heated and free flowing (molten form) to control the application on the sheet. Furthermore, after subjecting the coated dryer sheet to the heated temperatures in the dryer the composition again would become heated and free flowing as the purpose is for the contents to be transferred from the coating on the dryer sheet to the laundered garments. Furthermore, mixtures with uniformly disperse zinc oxide particles permit even application and equal distribution of components on the dryer sheet. Kramer and Sivik also invite the inclusion of mixing of detergent ingredients and agitation or rapid stirring, respectively which would produce uniform distribution of zinc oxide particles in the detergent.
 It would have been obvious to apply the fabric care detergent compositions on a washing machine/dryer sheet as Moran teaches the combination is effectively applied to a sheet are used to impart durable fabric benefits to laundry during conventional laundering cycles including washing and drying and would provide sustained UV protection, fabric softening and cation scavenging. Substituting one functionally equivalent method for delivering fabric conditioning benefits for another is obvious.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 2018/0244926) in view of Sivik (US 2017/0211017), Yu (US 2009/0144913) and Moran (US 2014/0148741) and further in view of Smets (US 2003/0228992).
Kramer, Sivik, Yu and Moran are relied upon as set forth above.
Kramer, Sivik, Yu and Moran don’t teach adhesive coating.
Smets teaches laundry sheets (paragraph 0212) are coated with compositions comprising adhesive carrier polymers (paragraph 0120) which enhance the deposition (paragraph 0268) of the benefit agent onto the fabrics during laundering (paragraphs 0011, 0014,0017,0063,0237, claims 20 and 21). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Kramer, Sivik, Yu  and Moran by mixing the detergent benefit agents including the acid treated ZnO in the with the adhesive coating carrier as Smets teaches this coating causes the detergent benefit agent to have enhanced deposition on the fabric during the laundering and can be applied on a laundering sheet and the mixing process would be expected to coat all the materials being mixed including the acid treated ZnO. 

(2) Response to Argument
Response to Argument VII. 1/1a:
The examiner argues that Kramer clearly teaches that the treated ZnO particles can be mixed into a laundry detergent and distributed in that form (paragraph 0036-0037), this teaching directly refutes appellant’s argument that they are not part of the laundry detergent. Laundry detergents contain multiple components to applied to a fabric during 
The examiner argues Sivik clearly teaches fatty acid fabric softener components, cationic scavengers such as dipalmethyl hydroxyethylammonium methosulfate and clays as additives to laundry detergents and further teaches it is convention to include a variety of adjuvants in cleaning compositions used as laundry detergents (paragraph 0334-0335). Sivik teaches fabric products such as all-purpose or heavy-duty washing agents, especially cleaning detergents and liquid fine fabric detergents which all meet the claimed limitation that the claimed compositions are laundry detergents meant to clean fabrics and garments (paragraph 0006-0007). Sivik teaches the compositions, which can be fabric cleaning compositions/laundry detergents, comprise as a component fatty acid fabric softener (paragraph 0012,0016,0336). Suitable fatty acid fabric softening actives acceptable for inclusion in the detergent composition are taught by Sivik to be the fabric softeners of paragraph 0185 and that the compositions may be prepared by combining 
It is the examiner’s position that both Kramer and Sivik clearly teach components which may be conventionally and advantageously added to laundry detergent compositions for the benefit of providing UV protection, cationic scavenging and fabric softening benefits to the garments laundered. Combining the known laundry additives into a single laundry detergent composition is obvious as it is conventional in the art to provide multiple additives with multiple benefits in a single laundry detergent composition and apply this composition to laundry in a wash, rinse or dryer cycle to enhance the properties of the washed, rinsed and dried clothing. 
Regarding Yu, the examiner argues Yu is relied upon to demonstrate that it is advantageous to apply mixed laundry detergents and fabric softeners by impregnation, spray coating and heated molten mixture to a washer or dryer sheet additive as an effective method of applying the laundry detergent components to the clothing being laundered. Coating the laundry detergents of Kramer and Sivik on the washer and dryer sheets of Yu would be obvious as this product is efficient at delivering laundering additives to clothes in the wash, rinse or dryer cycle and it is obvious to try to substitute one known effective method for treating laundry for another known effective method of accomplishing 

Response to Argument VII. 1b:
The examiner relies on the arguments from paragraph 5 in this section as no additional arguments regarding Smets have been presented. 

Response to Argument VII. 1c:
The examiner relies on the arguments from paragraph 5 in this section as no additional arguments have been presented regarding Moran. It is additionally noted that Moran teaches that washer sheets can be transferred to the dryer after use in a washer (paragraphs 0104-0105), therefore a washer sheet and dryer sheet can be the same.

Response to Argument VII. 1d:
The examiner relies on the arguments from paragraph 5 in this section as no additional arguments regarding Moran or Smets have been presented. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AMINA S KHAN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
Conferees:
/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761  

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.